Title: To James Madison from Samuel Vaughan, Jr., 14 February 1794
From: Vaughan, Samuel, Jr.
To: Madison, James


Dear Sir
London. 14 Feby. 1794
The present calamatous times afford me the opportunity of introducing to Your acquaintance Monsieur Talleyrand Perigord, whom You are by reputation well acquainted with under the Title of the Bishop of Autun. Altho’ You will lament as much as myself the cause of his retiring to Your Continent, Yet I have no doubt You will feel a Pleasure in showing him those civilities & attentions which his Merit & Character entitle him to.
I beg You to rest assured of the respect I still have & always shall have for Your distinguished Talents—& of my anxiety to hold a place in Your Esteem. I remain Dr Sir Your faithful & obedt humble Servt
Samuel Vaughan Junr
